




EXHIBIT 10.17


ST. JUDE MEDICAL, INC.
AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN
(FORMERLY KNOWN AS THE ADVANCED NEUROMODULATION SYSTEMS, INC.
2004 STOCK INCENTIVE PLAN)

        1.    Purpose of the Plan.   The purposes of the Plan are (i) to attract
and retain the best available directors, consultants and employees, and (ii) to
provide incentives to such directors, consultants and employees to promote the
success of the business of St. Jude Medical, Inc. and its subsidiaries.

        2.    Definitions.   As used herein, the following definitions shall
apply:

                (a)    “Agreement” means a written agreement between the
Corporation and a Participant evidencing the terms and conditions of an
individual Award grant. Each Award Agreement shall be subject to the terms and
condition of the Plan.

                (b)    “Award” means any Option or any Restricted Stock granted
pursuant to the terms of this Plan.

                (c)    “Board” means the Board of Directors of the Corporation.

                (d)    “Common Stock” means the Common Stock, $.10 par value per
share, of the Corporation. Except as otherwise provided herein, all Common Stock
issued pursuant to the Plan shall have the same rights as all other issued and
outstanding shares of Common Stock, including but not limited to voting rights,
the right to dividends, if declared and paid, and the right to pro rata
distributions of the Corporation’s assets in the event of liquidation.

                (e)    “Committee” means the committee described in Section
18(a) that administers the Plan.

                (f)    “Consultant” means any consultant or advisor who renders
bona fide services to the Corporation or one of its Subsidiaries, which services
are not in connection with the offer or sale of securities in a capital-raising
transaction.

                (g)    “Corporation” means St. Jude Medical, Inc., a Minnesota
corporation.

                (h)    “Date of Grant” means the date on which an Award is
granted pursuant to this Plan or, if the Committee so determines, the date
specified by the Committee as the date the Award is to be effective.

                (i)    “Director” means any director or clinical advisor of the
corporation or one of its Subsidiaries, but excluding any director or clinical
advisor who is also an officer or employee of the Corporation or one of its
subsidiaries.

                (j)    “Disability” means any medically determinable physical or
mental impairment that, in the opinion of the Committee, based upon medical
reports and other evidence satisfactory to the Committee, can reasonably be
expected to prevent a Participant from performing substantially all of the
Participant’s customary duties or employment for a continuous period of not less
than 12 months so as to be disabled within the meaning of Section 22(a)(3) of
the Code.

                (k)    “Employee” means any employee of the Corporation or one
of its Subsidiaries, including any director who is also an officer or key
employee of the Corporation or one of its Subsidiaries.

                (l)    “Exchange Act” means the Securities Exchange Act of 1934,
as amended.



 

--------------------------------------------------------------------------------



                (m)    “Fair Market Value” means the closing sale price (or
average of the quoted closing bid and asked prices if there is no closing sale
price reported) of the Common Stock on the trading day immediately prior to the
date specified as reported by the New York Stock Exchange or by the principal
national stock exchange on which the Common Stock is then listed. If there is no
reported price information for the Common Stock, the Fair Market Value will be
determined by the Committee, in its sole discretion. In making such
determination, the Committee may, but shall not be obligated to, commission and
rely upon an independent appraisal of the Common Stock.

                (n)    “Non-Employee Director” means an individual who is a
“non-employee director” as defined in Rule 16b-3 under the Exchange Act and also
an “outside director” within the meaning of Treasury Regulation
§ 1.162-27(e)(3).

                (o)    “Option” means a stock option granted pursuant to Section
6 of this Plan.

                (p)    “Optionee” means any Employee who receives an Option.

                (q)    “Participant” means any Employee, Consultant, or Director
who receives an Award.

                (r)    “Plan” means this St. Jude Medical, Inc. Amended and
Restated 2004 Stock Incentive Plan (which was formerly known as the Advanced
Neuromodulation Systems, Inc. 2004 Stock Incentive Plan), as amended from time
to time.

                (s)    “Qualified Option” means any Option that is intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code. The Committee shall cause each Option granted hereunder to be clearly
designated in the Option Agreement, at the time of grant, as to whether or not
it is intended to be a Qualified Option.

                (t)    “Restricted Stock” means Common Stock awarded to an
Employee, Consultant or Director pursuant to Section 6 of this Plan.

                (u)    “Restricted Stock Distribution” means any amounts,
whether stock, cash, or other property (other than regular cash dividends) paid
or distributed by the Corporation with respect to Restricted Stock during the
period that Restricted Stock is nontransferable and subject to a substantial
risk of forfeiture within the meaning of Section 83(a)(1) of the Code because it
is unvested pursuant to Section 9 of the Plan.

                (v)    “Rule 16b-3” means Rule 16b-3 of the rules and
regulations under the Exchange Act, as Rule 16b-3 may be amended from time to
time, and any successor provisions to Rule 16b-3 under the Exchange Act.

                (w)    “Subsidiary” means any now existing or hereinafter
organized or acquired company of which more than fifty percent (50%) of the
issued and outstanding voting stock is owned or controlled directly or
indirectly by the Corporation or through one or more Subsidiaries of the
Corporation.

        3.    Term of Plan.   The Plan was adopted by the Board of Directors of
Advanced Neuromodulation Systems, Inc. on February 18, 2004 and became effective
upon its approval by the shareholders of Advanced Neuromodulation Systems, Inc.
on May 26, 2004. The Plan was assumed by the Corporation pursuant to the terms
of the Agreement and Plan of Merger among the Corporation, Apollo Merger Corp.,
and Advanced Neuromodulation Systems, Inc., dated as of October 15, 2005 (the
“Merger Agreement”). The Plan was amended pursuant to resolutions adopted by the
Board on October 14, 2005 in order to make changes necessary to reflect the
assumption of the Plan by the Corporation. Pursuant to the Merger Agreement, at
the Effective Time (as defined in the Merger Agreement), the then outstanding
Awards under the Plan were converted into Awards to purchase Common Stock. After
the Effective Time, no additional Awards will be granted under the Plan. The
Plan shall continue in effect so long as Awards granted under the Plan remain
outstanding, subject to earlier termination as provided under Section 18(a).



2

--------------------------------------------------------------------------------



        4.    Shares Subject to the Plan.   When the Plan was adopted by the
Board of Directors and shareholders of Advanced Neuromodulation Systems, Inc. it
contained the following provision: “Except as otherwise provided in Section 18
hereof, the aggregate number of shares of Common Stock issuable upon the
exercise of Options or upon the grant of Restricted Stock pursuant to this Plan
shall be 750,000 shares. Shares issuable upon the exercise of Options or upon
the grant of Restricted Stock may either be authorized but unissued shares or
treasury shares. The Corporation shall, during the term of this Plan, reserve
and keep available a number of shares of Common Stock sufficient to satisfy the
requirements of the Plan. If an Option should expire or become unexercisable for
any reason without having been exercised in full or if Restricted Stock is
forfeited, then the shares that were subject thereto shall, unless the Plan
shall have terminated, become immediately available for the grant of additional
Options or Restricted Stock under this Plan, subject to the limitations and
adjustments set forth above. In addition, for purposes of calculating the
aggregate number of shares that may be issued under this Plan, only the net
shares issued (including the shares, if any, withheld for tax withholding
requirements) shall be counted when shares of Common Stock are used as full or
partial payment for shares issued upon exercise of a Award. If permitted by the
Corporation pursuant to Section 10, shares tendered by a Participant as payment
for shares issued upon such exercise shall be available for reissuance under the
Plan.”

        5.    Eligibility.   Qualified Options may be granted under Section 6 of
the Plan to Employees of the Corporation or its Subsidiaries who are officers or
other key employees as may be determined by the Board or the Committee.
Nonqualified Options may be granted under Section 6 of the Plan to such
Employees, Consultants, and Directors of the Corporation or its Subsidiaries as
may be determined by the Board or the Committee. Restricted Stock may be granted
under Section 6 of the Plan to such Employees, Consultants, and Directors of the
Corporation or its Subsidiaries as may be determined by the Board or the
Committee. Subject to the limitations and qualifications set forth in this Plan,
the Board or the Committee shall also determine the number of Options or shares
of Restricted Stock to be granted, the number of shares subject to each Option
or Restricted Stock grant, the exercise price or prices of each Award, the
vesting and exercise period of each Option and the vesting and/or forfeiture
provisions relating to Restricted Stock, whether an Option may be exercised as
to less than all of the Common Stock subject thereto, and such other terms and
conditions of each Option or grant of Restricted Stock, if any, as are
consistent with the provisions of this Plan. In connection with the granting of
Qualified Options, the aggregate Fair Market Value (determined at the Date of
Grant of a Qualified Option) of the shares with respect to which Qualified
Options are exercisable for the first time by an Optionee during any calendar
year (under all such plans of the Optionee’s employer corporation and its parent
and subsidiary corporations as defined in Section 424(e) and (f) of the Code, or
a corporation or a parent or subsidiary corporation of such corporation issuing
or assuming an Option in a transaction to which Section 424(a) of the Code
applies (collectively, such corporations described in this sentence are
hereinafter referred to as “Related Corporations”)) shall not exceed $100,000 or
such other amount as from time to time provided in Section 422(d) of the Code or
any successor provision.

        6.    Grant of Options and Restricted Stock.   Unless the Plan is
suspended or terminated as provided in Section 18(c), the Committee shall
determine the number of shares of Common Stock to be offered from time to time
pursuant to Options and Restricted Stock granted hereunder and shall grant said
Options and awards of Restricted Stock under the Plan. The grant of said Awards
shall be evidenced by Option Agreements and Restricted Stock Agreements
containing such terms and provisions as are approved by the Committee and
executed on behalf of the Corporation by an appropriate officer. In connection
with the granting of any Awards under the Plan, the aggregate number of shares
of Common Stock with respect to which Awards may be granted to any single
Employee in any one calendar year will not exceed 750,000. Solely for this
purpose, Awards that lapse or are cancelled continue to count against this
calendar year limit.

        7.    Time of Grant of Awards.   The date of grant of an Award under the
Plan shall be the date on which the Committee awards the Option or Restricted
Stock or, if the Committee so determines, the date specified by the Board or
Committee as the date the award is to be effective. Notice of the grant shall be
given to each Participant to whom an Award is granted promptly after the date of
such grant.



3

--------------------------------------------------------------------------------



        8.    Price.   The exercise price for any Award (the “Exercise Price”)
granted pursuant to Section 6 of the Plan shall be determined by the Committee
at the Date of Grant; provided, however that (a) the Exercise Price for any
Option will not be less than 100% of the Fair Market Value of the Common Stock
at the Date of Grant, and (b) if an Optionee owns on the Date of Grant more than
10 percent of the total combined voting power of all classes of stock of the
Corporation or its parent or any of its subsidiaries, as more fully described in
Section 422(b)(6) of the Code or any successor provision (such shareholder is
referred to herein as a “10-Percent Shareholder”), the Exercise Price for any
Qualified Option Granted to such Optionee will not be less than 110% of the Fair
Market Value of the Common Stock at the Date of Grant.

        9.    Vesting.   Subject to Section 11 of this Plan, each Award under
the Plan shall vest and become exercisable (in the case of Options) or
nonforfeitable (in the case of Restricted Stock shares) in accordance with the
provisions set forth in the applicable Option Agreement or Restricted Stock
Agreement. The Committee may, but shall not be required to, permit acceleration
of vesting or the accelerated lapse of any forfeiture provisions of an Award
upon any sale of the Corporation or similar transaction. In exercising this
discretion, the Committee may specifically consider whether the acceleration of
vesting or the accelerated lapse of any forfeiture provisions of an Award
hereunder upon a change of control of the Corporation causes an “excess
parachute payment” (as defined in Section 280G of the Code) to occur. In the
event that the Committee determines that such an excess parachute payment would
result if acceleration occurred (when added to any other payments or benefits
contingent on a change of control under any other agreements, arrangements, or
plans) then the number of shares as to which exercisability is accelerated may
be reduced so that total parachute payments do not exceed 299% of the Optionee’s
“base amount” as defined in Section 280G(b)(3) of the Code. A Participant’s
Option Agreement or Restricted Stock Agreement may contain such additional
provisions with respect to vesting or the lapse of any forfeiture provision as
the Committee may specify.

        10.    Option Exercise.   A Participant may pay the Exercise Price of
the shares of Common Stock as to which an Option is being exercised by the
delivery of (a) cash, (b) check, (c) in the Corporation’s sole discretion, by
the delivery of shares of Common Stock having a Fair Market Value on the date
immediately preceding the exercise date equal to the Exercise Price and have
been held by the Participant at least six (6) months prior to the date of
exercise, or (d) at the Corporation’s option, any other consideration that the
Corporation determines is consistent with the Plan’s purpose and applicable law.
If the shares to be purchased are covered by an effective registration statement
under the Securities Act of 1933, as amended, any Option granted under the Plan
may be exercised by a broker-dealer acting on behalf of a Participant if (i) the
broker-dealer has received from the Participant or the Corporation a fully- and
duly-endorsed agreement evidencing such Option, together with instructions
signed by the Participant requesting the Corporation to deliver the shares of
Common Stock subject to such Option to the broker-dealer on behalf of the
Participant and specifying the account into which such shares should be
deposited, (ii) adequate provision has been made with respect to the payment of
any withholding taxes due upon such exercise, and (iii) the broker-dealer and
the Participant have otherwise complied with Section 220.3(e)(4) of Regulation
T, 12 CFR Part 220, or any successor provision.

        11.    When Qualified Options may be Exercised.   No Qualified Option
shall be exercisable at any time after the expiration of ten (10) years from the
Date of Grant; provided, however, that if the Optionee with respect to a
Qualified Option is a 10-Percent Stockholder on the Date of Grant of such
Qualified Option, then such Option shall not be exercisable after the expiration
of five (5) years from its Date of Grant. Upon the death of an Optionee, any
vested Qualified Option exercisable on the date of death may be exercised by the
Optionee’s estate or by a person who acquires the right to exercise such
Qualified Option by bequest or inheritance or by reason of the death of the
Optionee, provided that such exercise occurs within both the remaining option
term of the Qualified Option and twelve months after the date of the Optionee’s
death. This Section 11 only provides the outer limits of allowable exercise
dates with respect to Qualified Options; the Board or the Committee may
determine that the exercise period for a Qualified Option shall have a shorter
duration than as specified above.



4

--------------------------------------------------------------------------------



        12.    Issuance of Restricted Stock Shares.   Until the Restricted Stock
is vested, the certificates representing the Restricted Stock and any Restricted
Stock Distributions, shall be registered in the Participant’s name and bear a
restrictive legend disclosing the restrictions, the existence of the Plan, and
the existence of the applicable agreement granting such Restricted Stock. Such
certificates shall be deposited by the Participant with the Corporation,
together with stock powers or other instruments of assignments, each endorsed in
blank, which will permit the transfer to the Corporation of all or any portion
of the Restricted Stock and any assets constituting Restricted Stock
Distributions, which shall be forfeited in accordance with the applicable
agreements granting such Restricted Stock. Restricted Stock shall constitute
issued and outstanding Common Stock for all corporate purposes and the
Participant shall have all rights, powers and privileges of a holder of
unrestricted shares except that the Participant will not be entitled to delivery
of the stock certificates until all restrictions have terminated, and the
Corporation will retain custody of all related Restricted Share Distributions
(which will be subject to the same restrictions, terms, and conditions as the
related Restricted Stock) until the restrictions lapse with respect to the
corresponding Restricted Shares; and provided, further, that any Restricted
Share Distribution shall not bear interest or be segregated into a separate
account but shall remain a general asset of the Corporation, subject to the
claims of the Corporation’s creditors, until the lapse of the transferability
and forfeiture restrictions; and provided, finally, that any material breach of
any terms of the agreement granting the Restricted Stock, as reasonably
determined by the Committee will cause a forfeiture of both Restricted Stock and
Restricted Stock Distributions.

        13.    Withholding of Taxes.   The Committee shall make such provisions
and take such steps as it may deem necessary or appropriate for the withholding
of any taxes that the Corporation is required by any law or regulation of any
governmental authority to withhold in connection with any Award including, but
not limited to, (a) withholding the issuance of all or any portion of the shares
of Common Stock subject to such Award until the Participant reimburses the
Corporation for the amount it is required to withhold with respect to such
taxes, (b) withholding any portion of such issuance in an amount sufficient to
reimburse the Corporation for the amount of taxes it is required to withhold,
provided, however, that no shares of Common Stock are withheld with a value
exceeding the minimum amount of tax required to be withheld by law, (c) allowing
the Participant to deliver Common Stock as payment for the amount the
Corporation is required to withhold for taxes or (d) taking any other action
reasonably required to satisfy the Corporation’s withholding obligation.

        14.    Conditions Upon Issuance of Shares.

        (a)    The Corporation shall not be obligated to sell or issue any
shares upon the exercise of any Award granted under the Plan unless the issuance
and delivery of shares comply with all provisions of applicable federal and
state securities laws and the requirements of the New York Stock Exchange or any
stock exchange upon which shares of the Common Stock may then be listed.

        (b)    As a condition to the exercise of an Option or the grant of
Restricted Stock, the Corporation may require the person exercising the Option
or receiving the grant of Restricted Stock to make such representations and
warranties as may be necessary to assure the availability of an exemption from
the registration requirements of applicable federal and state securities laws.

        (c)    The Corporation shall not be liable for refusing to sell or issue
any shares covered by any Option or for refusing to issue any Restricted Stock
if the Corporation cannot obtain authority from the appropriate regulatory
bodies deemed by the Corporation to be necessary to sell or issue such shares in
compliance with all applicable federal and state securities laws and the
requirements of the New York Stock Exchange or any stock exchange upon which
shares of the Common Stock may then be listed. In addition, the Corporation
shall have no obligation to any Participant, express or implied, to list,
register or otherwise qualify the shares of Common Stock covered by any Option
or Restricted Stock.

        (d)    No Participant will be, or will be deemed to be, a holder of any
Common Stock subject to an Option unless and until such Participant has
exercised his or her Option and paid the purchase price for the subject shares
of Common Stock.



5

--------------------------------------------------------------------------------



        15.    Restrictions on Transfer.

        (a)    Each Qualified Option under this Plan shall be transferable only
by will or the laws of descent and distribution and shall be exercisable during
Participant’s lifetime only by such Participant. Each nonqualified Option under
this Plan shall be transferable only by will, the laws of descent and
distribution, pursuant to a domestic relations order issued by a court of
competent jurisdiction, or to a trust established by the Participant for estate
planning purposes.

        (b)    Non-vested shares of Restricted Stock issued pursuant to the Plan
shall be nontransferable except by will or the laws of descent and distribution
until, and only to the extent that, such shares become vested in accordance with
Section 9 of the Plan.

        (c)    Shares of Common Stock issued pursuant to any Award under the
Plan may be subject to restrictions on transfer under applicable federal and
state securities laws. The Committee may impose such additional restrictions on
the ownership and transfer of shares of Common Stock issued pursuant to the Plan
as it deems desirable; any such restrictions shall be set forth in any Option
Agreement or Restricted Stock Agreement entered into hereunder.

        16.    Modification of Plan and Agreements.

        (a)    The Committee may from time to time and at any time alter, amend,
suspend, discontinue or terminate this Plan; provided, however, that no such
action of the Committee may, without approval of the shareholders of the
Corporation, (i) increase the maximum number of shares of Common Stock that may
be subject to Qualified Options under the Plan (except as provided in Section 18
of this Plan), (ii) change the class of individuals eligible to receive
Qualified Options pursuant to this Plan, (iii) change the calendar year annual
limit on the number of shares of Common Stock granted to a Participant in
Section 6 above, or (iv) make any changes that requires shareholder approval
under applicable law or the New York Stock Exchange rules or other exchange on
which the Corporation’s securities are traded.

        (b)    Except as set forth below, at any time and from time to time, the
Committee may modify an outstanding Award. However, the Committee may not,
without obtaining prior shareholder approval, “reprice” an outstanding Award by
lowering the exercise price of the Award, canceling the outstanding Award and
issuing or exchanging a replacement or substitute Award, or taking other actions
that would be treated as a “repricing” under generally accepted accounting
principles, unless such repricing is done in connection with an event described
in Section 17 of this Plan to prevent dilution or diminishment of rights.
Additionally, the Committee may not modify an outstanding Award without the
prior approval of the holder of the Award, if such modification would impair the
Award. Notwithstanding the foregoing, the Committee may, without the option
holder’s consent, increase the exercise price of a Qualified Option if necessary
to maintain such Option’s qualified status, or to convert any Qualified Option
into a Nonqualified Option.

        17.    Effect of Change in Stock Subject to the Plan.   In the event
that each of the outstanding shares of Common Stock (other than shares held by
dissenting shareholders) shall be changed into or exchanged for a different
number or kind of shares of stock of the Corporation or of another corporation
(whether by reason of merger, consolidation, recapitalization, reclassification,
split-up, combination of shares or otherwise), or in the event a stock split or
stock dividend occurs, then the Corporation may either substitute for each share
of Common Stock then subject to Options or Restricted Stock awards or available
for Options or Restricted Stock awards under Section 4 of the Plan the number
and kind of shares of stock into which each outstanding share of Common Stock
(other than shares held by dissenting shareholders) shall be so changed or
exchanged, or the number of shares of Common Stock as is equitably required in
the event of a stock split or stock dividend, together with an appropriate
adjustment of the Exercise Price. The Committee may, but shall not be required
to, provide additional anti-dilution protection to a Participant under the terms
of the Participant’s Option Agreement or Restricted Stock Agreement.



6

--------------------------------------------------------------------------------



        18.    Administration.

        (a)    Notwithstanding anything to the contrary herein, to the extent
necessary to comply with the requirements of Rule 16b-3, the Plan shall be
administered by the Stock Option Committee approved by the Board, which shall be
a committee comprised solely of two or more Non-Employee Directors appointed by
the Board (the group responsible for administering the Plan is referred to as
the “Committee”). Awards may be granted under Section 6 only by majority
agreement of the members of the Committee. Option Agreements and Restricted
Stock Agreements, in the form as approved by the Committee, and containing such
terms and conditions consistent with the provisions of this Plan as are
determined by the Committee, may be executed on behalf of the Corporation by the
Chairman of the Board, the President or any Vice President of the Corporation.
The Committee shall have complete authority to construe, interpret and
administer the provisions of this Plan and the provisions of the Option
Agreements and Restricted Stock Agreements granted hereunder; to prescribe,
amend and rescind rules and regulations pertaining to this Plan; to suspend,
discontinue or terminate this Plan; and to make all other determinations
necessary or deemed advisable in the administration of the Plan. The
determinations, interpretations and constructions made by the Committee shall be
final and conclusive. No member of the Committee shall be liable for any action
taken, or failed to be taken, made in good faith relating to the Plan or any
award thereunder, and the members of the Committee shall be entitled to
indemnification and reimbursement by the Corporation in respect of any claim,
loss, damage or expense (including attorneys’ fees) arising there from such
action or inaction to the fullest extent permitted by law.

        (b)    The Board shall specify the Members of the Committee, and the
Committee shall consist solely of Non-Employee Directors. Non-Employee Directors
may not possess an interest in any transaction for which disclosure is required
under Section 404(a) of Regulation S-K under the Exchange Act or be engaged in a
business relationship that must be disclosed under Section 404(a) and must
qualify as ‘outside directors’ as defined in Section 162(m) of the Code and
regulations thereunder.

        (c)    Although the Board or the Committee may suspend or discontinue
the Plan at any time, all Qualified Options must be granted on or before May 25,
2014.

        19.    Termination of Employment.

        (a)    Unless otherwise provided in the terms of an Option Agreement or
a Restricted Stock Agreement, as the case may be, of this Plan, the provisions
of this Section 19 shall govern all Awards made pursuant to Section 6 of this
Plan.

        (b)    Upon termination of a Participant’s employment with the
Corporation or its Subsidiaries or termination of a Participant’s service as a
Director or a Consultant for the Corporation or one of its Subsidiaries for any
reason other than death or Disability, the non-vested portion of any and all
outstanding Options of such Participant shall expire and the vested portion of
any and all outstanding Options shall remain exercisable for three (3) months
following the date such Participant terminates employment or service. Upon
termination of a Participant’s employment by reason of death or Disability, the
non-vested portion of any and all outstanding Options of such Participant shall
expire and the vested portion of any and all outstanding Options shall remain
exercisable for one year following the date such Participant terminates
employment or service.

        (c)    Upon termination of a Participant’s employment with the
Corporation or its Subsidiaries or termination of a Participant’s service as a
Director or a Consultant for the Corporation or one of its Subsidiaries for any
reason, including death or Disability, all non-vested shares of Restricted Stock
of such Participant shall be forfeited.

        (d)    The right of the Participant to receive any benefits from the
Company or any of its Subsidiaries after termination of employment with the
Company or any of its Subsidiaries by reason of employment contract, severance
arrangement or otherwise shall not affect the determination that a Participant’s
employment has been terminated with the Company or any of its Subsidiaries for
purposes of this Plan. Neither the adoption of this Plan nor the grant of an
Award to an eligible person shall alter in any way the Company’s or the relevant
Subsidiary’s rights to terminate such person’s employment or directorship at any
time with or without cause nor does it confer upon such person any rights or
privileges to continued employment, or any other rights and privileges, except
as specifically provided in the Plan.



7

--------------------------------------------------------------------------------



        20.    Continued Employment Not Presumed.   Nothing in this Plan or any
document describing it nor the grant of any Award shall give any Participant the
right to continue in the employment of the Corporation or affect the right of
the Corporation to terminate the employment of any such person with or without
cause.

        21.    Liability of the Corporation.   Neither the Corporation, its
directors, officers or employees or the Committee, nor any Subsidiary which is
in existence or hereafter comes into existence, shall be liable to any
Participant or other person if it is determined for any reason by the Internal
Revenue Service or any court having jurisdiction that any Qualified Option
granted hereunder does not qualify for tax treatment as an incentive stock
option under Section 422 of the Code.

        22.    Governing Law.   The Plan shall be governed by and construed in
accordance with the laws of State of Minnesota and the United States, as
applicable, without reference to the conflict of laws provisions thereof.

        23.    Severability of Provisions.   If any provision of this Plan is
determined to be invalid, illegal or unenforceable, such invalidity, illegality
or unenforceability shall not affect the remaining provisions of the Plan, but
such invalid, illegal or unenforceable provision shall be fully severable, and
the Plan shall be construed and enforced as if such provision had never been
inserted herein.

        24.    Notices.   Whenever any notice is required or permitted
hereunder, such notice must be in writing and personally delivered or sent by
mail. Any notice required or permitted to be delivered hereunder shall be deemed
to be delivered on the date which it is personally delivered, or, whether
actually received or not, on the third business day after it is deposited in the
United States mail, certified or registered, postage prepaid, addressed to the
person who is to receive it at the address which such person has theretofore
specified by written notice delivered in accordance herewith. The Company or a
Participant may change, at any time and from time to time, by written notice to
the other, the address that it or he had theretofore specified for receiving
notices. Until changed in accordance herewith, the Company and each Participant
shall specify as its and his address for receiving notices the address set forth
in the Award Agreement pertaining to the shares to which such notice relate.














8

--------------------------------------------------------------------------------